DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in Application No. JP2018-147880, filed on 08/06/2018 and Application No. JP2019-047465, filed on 03/14/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20110256285 A1) in view of Kojimoto et al. (CN 102197961 A, hereinafter Kojimoto) and in further view of Lackman et al. (US 20090084273 A1, hereinafter Lackman).
Regarding claim 1, De’ Longhi discloses a fryer (Para. 0001, line 1, “…present invention relates to a deep fryer and to a method for cooking food products.”) comprising: 
an oil bath containing cooking oil (Abstract, lines 1-2, “…housing a tilted container (3) adapted to receive the cooking oil…”); 
a heater provided in the oil bath to heat the cooking oil (Para. 0003, line 3, “…bath of oil heated by an electrical resistance placed behind the bottom of the container.”); 
a first cooking mode (Para. 0023, line 2, “…first cooking mode in a first volume of oil with the first heating means…”) in which an object to be cooked is cooked when the cooking oil contained in the oil bath is in a prescribed first oil amount; and 
a second cooking mode in which an object to be cooked is cooked, the cooking oil is in a prescribed second oil amount larger than the first oil amount (Para. 0023, lines 2-4, “…second cooking mode in a second volume of oil greater than the first volume of oil with the second heating means…”).
De’ Longhi does not disclose:
A controller to control the heater,
Wherein the controller performs a first and second cooking mode and where the first cooking mode occurs by controlling the heater with a prescribed first heat quantity 
A second cooking mode where a prescribed second heat quantity larger than the first heat quantity and the object to be cooked is in a prescribed second rated amount larger than the first rated amount.
However, Kojimoto discloses, in the similar field of deep fryers, a controller capable of controlling the heating and able to switch between different cooking modes (Para. 0030, lines 8-9, “…fry controller 23 is provided with an operation button and a display unit, and setting a cooking mode, heat preservation mode and cooking temperature…”, where for different cooking modes, a specific heat quantity can be set by the controller disclosed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fryer system with a first and second cooking mode from De’ Longhi with the controller capable of setting different cooking modes and different temperatures as taught by Kojimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a controller to allow for automated changes in the device so that different cooking modes and cooking temperatures could be achieved without additional user monitoring as stated by Kojimoto, Para. 0031, lines 2-3, “…the controller 22 makes the fan 11 rotate after a predetermined time…”, where the fry controller 23 after selecting a cooking mode activates the controller 22 automatically through a timed process. 
Furthermore, Lackman discloses, in the similar field of deep fryers, an example of the food products for use in a first and second cooking mode where the heat quantity and the food amount are both larger in the second cooking mode (Para. 0038, lines 5-10, “For example, 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having adjustable settings capable of receiving different food items as stated by Lackman, Para. 0038, lines 3-4, “…allow an adjustable relationship between the operating temperatures of the oil top off system and the current set point of the hot cooking oil.” 
Additionally, the object to be cooked isn't positively recited and isn't part of the device. It would have been obvious to use a first amount of cooking oil for frying French fries and a second larger amount of oil for cooking a chicken or a turkey, where the temperature for the cooking the chicken would need to be higher as stated by Lackman, Para. 0038, lines 5-10.

Regarding claim 2, De’ Longhi discloses a fryer (Para. 0001, line 1, “…present invention relates to a deep fryer and to a method for cooking food products.”) comprising: 

a heater provided in the oil bath to heat the cooking oil (Para. 0003, line 3, “…bath of oil heated by an electrical resistance placed behind the bottom of the container.”); and 
wherein a first cooking mode and a second cooking mode are performed to cook an object to be cooked (Para. 0038, line 4, “…cooking of the food product by means of the first volume of oil…”, where the second cooking mode is the same process except that it uses more oil); 
wherein in the first cooking mode, the cooking oil contained in the oil bath is in a prescribed first oil amount (Para. 0023, line 2, “…first cooking mode in a first volume of oil with the first heating means…”); and 
in the second cooking mode, the cooking oil contained in the oil bath is in a prescribed second oil amount larger than the first oil amount (Para. 0023, lines 2-4, “…second cooking mode in a second volume of oil greater than the first volume of oil with the second heating means…”).
De’ Longhi does not disclose:
A controller to control the heater,
Where the first cooking mode occurs by a prescribed first heat quantity and the second cooking mode occurs by a prescribed second heat quantity larger than the first;
A second cooking mode where a prescribed second heat quantity larger than the first heat quantity and the object to be cooked is in a prescribed second rated amount larger than the first rated amount.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a controller to allow for automated changes in the device so that different cooking modes and cooking temperatures could be achieved without additional user monitoring as stated by Kojimoto, Para. 0031, lines 2-3, “…the controller 22 makes the fan 11 rotate after a predetermined time…”, where the fry controller 23 after selecting a cooking mode activates the controller 22 automatically through a timed process. 
Furthermore, Lackman discloses, in the similar field of deep fryers, an example of the food products for use in a first and second cooking mode where the heat quantity and the food amount are both larger in the second cooking mode (Para. 0038, lines 5-10, “For example, French fries cooking at 340° F. would have an engagement temperature of 290° F. to 300° F. or 40° F. to 50° F. below setpoint. Chicken products for example, cooking at 360° F. would have an engagement temperature of 320° F. to 310° F. or 40° F. to 50° F. below setpoint.”, where the object in the first cooking mode would be the French fries and the object in the second cooking mode would be the chicken product, where the chicken would be larger than the French fries and 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having adjustable settings capable of receiving different food items as stated by Lackman, Para. 0038, lines 3-4, “…allow an adjustable relationship between the operating temperatures of the oil top off system and the current set point of the hot cooking oil.” 
Additionally, the object to be cooked isn't positively recited and isn't part of the device. It would have been obvious to use a first amount of cooking oil for frying French fries and a second larger amount of oil for cooking a chicken or a turkey, where the temperature for the cooking the chicken would need to be higher as stated by Lackman, Para. 0038, lines 5-10.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20110256285 A1) in view of Kojimoto et al. (CN 102197961 A, hereinafter Kojimoto) and in view of Lackman et al. (US 20090084273 A1, hereinafter Lackman) and in further view of McNamara, Jr. (US 6058245 A).                           
Regarding claim 3, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’ Longhi does not disclose:
Comprising: a gas burner and an electric heater comprising the heater, wherein the controller operates the gas burner only in the first cooking mode and the controller operates both of the gas burner and the electric heater in the second cooking mode.
However, McNamara, Jr. discloses, in the similar field of deep fryers, a fryer apparatus with a gas burner and an electric heater (Abstract, lines 8-10, “…first heater is a heat exchanger with a gas burner while the second heater is an electric heating element.”), where the electric heater is used in a second cooking mode to act as a boost (Page 8 Section 4, lines 43-46, “…the electrical heating element 40 is activated in such a boost beating mode for a short period of time, while gas burner 11 operates for the bulk of the time.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reduced energy costs through using a gas burner for most of the operations as stated by McNamara, Page 8, Section 4, lines 46-50, “…the proportion of electric energy to gas energy during a day's use of the fryer can be very small, providing economic operation approaching that of a gas-only fryer, while cooking quality and cooking production can be that of a fast-recovering electric fryer.”.
 Regarding claim 4, modified De’ Longhi teaches the apparatus according to claim 2, as set forth above.
Modified De’ Longhi does not disclose:
Comprising: a gas burner and an electric heater comprising the heater, wherein the controller operates the gas burner only in the first cooking mode and the controller operates both of the gas burner and the electric heater in the second cooking mode.
40 is activated in such a boost beating mode for a short period of time, while gas burner 11 operates for the bulk of the time.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reduced energy costs through using a gas burner for most of the operations as stated by McNamara, Page 8, Section 4, lines 46-50, “…the proportion of electric energy to gas energy during a day's use of the fryer can be very small, providing economic operation approaching that of a gas-only fryer, while cooking quality and cooking production can be that of a fast-recovering electric fryer.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
02/15/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761